     Case 2:18-cr-00226-MMD-PAL Document 14 Filed 02/17/21 Page 1 of 1



1

2

3                             UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                ***

6    UNITED STATES OF AMERICA,                         Case No. 2:18-cr-00226-MMD-PAL-1

7                                        Plaintiff,                 ORDER
            v.
8
     RAYMOND LOWMAN,
9
                                       Defendant.
10

11

12         Before the Court is Defendant Stephen Raymond Lowman’s motion for early

13   termination of supervised release. (ECF No. 9 (“Motion”).) The Probation Officer supports

14   Lowman’s Motion. (Id. at 3.) The government does not oppose the Motion. (ECF No. 13.)

15   The Court agrees with Lowman’s counsel that termination of supervised release is

16   warranted because Lowman has complied with conditions of supervised release, is not

17   receiving any services through Probation, is currently employed, and has family support.

18   The Court thus finds that justice is served by granting Lowman early termination of

19   supervised release.

20         It is therefore ordered that Defendant’s motion for early termination of supervised

21   release (ECF No. 9) is granted.

22         DATED THIS 17th Day of February 2021.

23

24

25                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
26
27

28
